                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTOPHER MOEHRL, MICHAEL                        )
 COLE, STEVE DARNELL, VALERIE                       )
 NAGER, JACK RAMEY, DANIEL UMPA,                    )
 And JANE RUH, on behalf of themselves and          )
 all others similarly situated                      )
                                                    )
        Plaintiffs,                                 )   Case Nos. 1:19-cv-01610
                                                    )
 v.                                                 )
                                                    )   Judge Andrea R. Wood
 THE NATIONAL ASSOCIATION OF                        )
 REALTORS, REALOGY HOLDINGS                         )
 CORP., HOMESERVICES OF AMERICA,                    )
 INC., BHH AFFILIATES, LLC, HSF                     )   EXHIBIT 1
 AFFILIATES, LLC, THE LONG & FOSTER                 )
 COMPANIES, INC., RE/MAX LLC,                       )
 and KELLER WILLIAMS REALTY,                        )
 INC.                                               )
                                                    )
        Defendants.                                 )
                                                    )


                          DECLARATION OF DANA STRANDMO

I, Dana Strandmo, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am Senior Vice President and Chief Administrative Officer at HomeServices of

America, Inc. (“HomeServices”). I am familiar with the businesses of HomeServices and its

subsidiary companies.

        4.     HomeServices is a holding company. It is not a real estate broker and does not sell

real estate. HomeServices does not charge listing commissions and it does not enter listing

agreements with homeowners.

                                                1
                                         Fox & Roach

5. Fox & Roach LP, d/b/a Berkshire Hathaway HomeServices Fox & Roach, REALTORS,

   (“Fox & Roach”) provides real estate brokerage services. Fox & Roach is a 99.9% owned

   subsidiary of Fox & Roach/Trident Limited Partnership, which is a 99.9% owned

   subsidiary of HomeServices Northeast, LLC. HomeServices Northeast, LLC is a wholly

   owned subsidiary of HomeServices of America, Inc.

                                  Ebby Halliday Real Estate

6. Ebby Halliday Real Estate, Inc., d/b/a Ebby Halliday, REALTORS, d/b/a Dave Perry‐

   Miller Real Estate, d/b/a Williams Trew Real Estate, d/b/a Ebby Halliday Property

   Management and Residential Leasing, (“Ebby Halliday”) provides real estate brokerage

   services. Ebby Halliday is a wholly owned subsidiary of HomeServices of Texas, LLC,

   which is a wholly owned subsidiary of HomeServices of America, Inc.

                                        Lovejoy Realty

7. Lovejoy Realty, Inc., d/b/a Berkshire Hathaway HomeServices North Properties,

   (“Lovejoy Realty”) provides real estate brokerage services. Lovejoy Realty is a wholly

   owned subsidiary of HomeServices of Minnesota, LLC, which is a wholly owned

   subsidiary of HomeServices of America, Inc.

                                  Midwest Preferred Realty

8. Midwest Preferred Realty, Inc., d/b/a Berkshire Hathaway HomeServices North

   Properties, (“Midwest Preferred Realty”) provides real estate brokerage services.

   Midwest Preferred Realty is a wholly owned subsidiary of HomeServices of Minnesota,

   LLC, which is a wholly owned subsidiary of HomeServices of America, Inc.




                                           2
                                     Edina Realty

9. Edina Realty, Inc., d/b/a Edina Realty, d/b/a Edina Realty Relocation, (“Edina Realty”)

   provides real estate brokerage services. Edina Realty is a wholly owned subsidiary of

   Edina Financial Services, Inc., which is a wholly owned subsidiary of HomeServices of

   Minnesota, LLC. HomeServices of Minnesota, LLC is a wholly owned subsidiary of

   HomeServices of America, Inc.

                                  Esslinger-Wooten-Maxwell

10. Esslinger-Wooten-Maxwell, Inc., d/b/a Berkshire Hathaway HomeServices EWM Realty,

   (“Esslinger-Wooten-Maxwell”) provides real estate brokerage services. Esslinger-

   Wooten-Maxwell is a wholly owned subsidiary of HomeServices of Florida, Inc., which

   is a wholly owned subsidiary of HomeServices of America, Inc.

                                        Florida Realty

11. Watermark Realty, Inc., d/b/a Berkshire Hathaway HomeServices Florida Realty, d/b/a

   Florida Title & Guarantee Agency, (“Florida Realty”) provides real estate brokerage

   services. Florida Realty is a wholly owned subsidiary of HomeServices of Florida, Inc.,

   which is a wholly owned subsidiary of HomeServices of America, Inc.

                                          Long Realty

12. Roy H. Long Realty Company, Inc, d/b/a Long Realty, d/b/a Long Realty Company,

   d/b/a Long Companies, (“Long Realty”) provides real estate brokerage services. Long

   Realty is a wholly owned subsidiary of HomeServices of America, Inc.

                                  Preferred Carolinas Realty

13. Preferred Carolinas Realty, Inc., d/b/a Berkshire Hathaway HomeServices Carolinas

   Realty, d/b/a Berkshire Hathaway HomeServices York Simpson Underwood Realty,



                                           3
   d/b/a Berkshire Hathaway HomeServices Yost & Little Realty, d/b/a Berkshire Hathaway

   HomeServices Pinehurst Realty Group, (“Preferred Carolinas Realty”) provides real

   estate brokerage services. Preferred Carolinas Realty is a wholly owned subsidiary of

   HomeServices of the Carolinas, Inc., which is a wholly owned subsidiary of

   HomeServices of America, Inc.

                                       First Weber

14. First Weber, Inc. (“First Weber”) provides real estate brokerage services. First Weber is a

   wholly owned subsidiary of HomeServices of Wisconsin, LLC, which is a wholly owned

   subsidiary of HomeServices of America, Inc.

                                     Long & Foster

15. Long & Foster Real Estate, Inc., d/b/a Evers & Company Real Estate, d/b/a Fonville

   Morisey Realty, d/b/a Northrop Realty, d/b/a Urban Pace, d/b/a Virginia Properties, d/b/a

   Tailored Move (“Long & Foster”) provides real estate brokerage services. Long & Foster

   is a wholly owned subsidiary of Long & Foster Real Estate Ventures, Inc., which is a

   wholly owned subsidiary of The Long & Foster Companies, Inc., which is a wholly

   owned subsidiary of HomeServices MidAtlantic, LLC. HomeServices MidAtlantic, LLC

   is a wholly owned subsidiary of HomeServices of America, Inc.

                         [remainder of page intentionally blank]




                                             4
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct-




ox",.4yenfu{< /l/2o"o


                                            Printed: Dana Strandmo
